BUFFINGTON, Circuit Judge.
In the court below Kennedy, the owner of patent No. 1,436,338, granted November 21, 1922, to Charles L. Carman for a crusher, charged the Allis-Chalmers Company with infringement thereof in a gyratory stone crusher of its make. In a comprehensive opinion that court held the patent valid and infringed. On appeal from a decree so holding we find ourselves in entire accord with that opinion, only adding that we find Carman’s device increased output as much as four to one, and avoided the wear, tear, and rapid depreciation incident to the use of prior crushers.
In view of the full and satisfactory discussion the questions in the ease have already had at the hands of the court below, we limit ourselves to now stating the decree is affirmed.